1
2
3
4
5
6                                    UNITED STATES DISTRICT COURT

7                                   EASTERN DISTRICT OF CALIFORNIA

8
9    MARQUISE GRADY,                                 ) Case No.: 1:18-cv-00922-DAD-JDP
                                                     )
10                    Plaintiff,                     )
                                                     ) ORDER REGARDING SETTLEMENT
11            v.                                     ) CONFERENCE ON APRIL 14, 2020
                                                     )
12   C. GUTIERREZ, et.al.,
                                                     )
13                                                   )
                      Defendants.                    )
14                                                   )

15            A settlement conference in this matter is scheduled on April 14, 2020, at 9:30 a.m. before the

16   undersigned. In light of the coronavirus (COVID-19) outbreak and the evolving coronavirus

17   protocols, the Court finds that the settlement conference will proceed as scheduled and the parties shall

18   participate by videoconference. Counsel for Defendants shall arrange for the participation of all

19   parties in the videoconference on April 14, 2020, and should contact Courtroom Deputy, Mamie

20   Hernandez, at (559)-499-5672 or mhernandez@caed.uscourts.gov for assistance on how to facilitate

21   the conference. By way of separate order, the Court will vacate the writ of habeas corpus ad

22   testificandum issued on March 17, 2020.

23
24   IT IS SO ORDERED.

25   Dated:        March 24, 2020
26                                                     UNITED STATES MAGISTRATE JUDGE

27
28

                                                         1
